Matter of Caruso v Burns (2017 NY Slip Op 06413)





Matter of Caruso v Burns


2017 NY Slip Op 06413


Decided on September 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
VALERIE BRATHWAITE NELSON, JJ.


2017-08602
 (Index No. 500704/17)

[*1]In the Matter of Michael. Caruso, appellant, v
vKevin Burns, etc., et al., respondents.




DECISION & ORDERIn a proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the Putnam County Board of Elections to place the petitioner's name on the ballot in a primary election to be held on September 12, 2017, for the nomination of the Independence Party as its candidate for the public office of Town Justice of the Town of Patterson, the petitioner appeals from a judgment of the Supreme Court, Putnam County (Reitz, J.), dated August 25, 2017, which dismissed the proceeding.ORDERED that the judgment is affirmed, without costs or disbursements.Under the particular facts of this case, the proceeding was properly dismissed.MASTRO, J.P., LEVENTHAL, MALTESE and BRATHWAITE NELSON, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court